UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2009 OR rTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-30675 EnXnet, Inc. (Name of issuer in its charter) Oklahoma 73-1561191 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11333 E. Pine Street, Suite 92 - Tulsa, Ok 74116 (Address of principal executive offices & zip code) (918) 592 - 0015 Registrant's telephone number, including area code: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As of August 11, 2009, there were outstanding 33,399,226 shares of the registrant’s common stock, $.0005 par value. Table of Contents Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets June 30, 2009 and March 31, 2009 3 Statements of Loss For the three months ended June 30, 2009 and 2008 4 Statements of Changes in Stockholders Deficit 5 Statements of Cash Flows For the three months ended June 30, 2009 and 2008 6 Summary of Accounting Policies 7 Notes to Financial Statements 9 Item 2. Management’s Discussion and Analysis 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote to Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits and Reports on Form 8-K 18 SIGNATURES 19 Exhibit Index 20 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ENXNET, INC BALANCE SHEETS June 30, March 31, ASSETS (Unaudited) (Audited) CURRENT ASSETS Cash $ $ Accounts receivable Prepaid expenses TOTAL CURRENT ASSETS FIXED ASSETS Furniture & fixtures Machinery & equipment Less accumulated depreciation ) ) TOTAL FIXED ASSETS OTHER ASSETS Licenses, net - - Investment - - Deposits TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Advances from officer - related party Advances from stockholder Notes payable Notes payable - related party TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.00005 par value; 200,000,000 shares authorized, 33,399,809 and 32,694,226 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Other comprehensive income ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying summary of accounting policies and notes to condensed financial statements 3 Table of Contents ENXNET, INC CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended June 30 REVENUES $ $ COST OF SALES Gross Profit EXPENSES Consulting fees Depreciation & amortization Advertising - Payroll Professional services Occupancy Office Travel Other Total Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest expense ) ) Other income - Interest income - 3 Total Other Income (Expense) ) ) COMPREHENSIVE LOSS $ ) $ ( 259,462 ) BASIC AND DILUTED NET LOSS PER SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC AND DILUTED See accompanying summary of accounting policies and notes to condensed financial statements 4 Table of Contents ENXNET, INC CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) Additional Other Total Common Stock Paid-in Accumulated Comprehensive Stockholders' Shares Amount Capital (Deficit) Income Equity (Deficit) Balance, March 31, 2008 $ $ $ ) $ ) $ ) Common stock issued for: Cash 36 - - Services 23 - - Note payable conversion 42 - - Stock options issued - Net loss for the year ended March 31, 2009 - - - ) - ) Balance, March 31, 2009 (5, 687,466 ) ) ) Common stock issued for: Services 35 - - Stock options issued - Net loss for the three months ended June 30, 2009 - - - ) - ) Balance, June 30, 2009 $ $ $ ) $ ) $ ) See accompanying summary of accounting policies and notes to condensed financial statements 5 Table of Contents ENXNET, INC CONSOLIDATED STATEMENTS OF CASH FLOWS Three months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Depreciation and amortization Common stock issued for expenses Stock options issued Adjustments to reconcile net loss to net cash used by operations: Decrease (increase) in accounts receivable ) ) Decrease (increase) in prepaid expenses ) Increase (decrease) in accounts payable & accrued expenses Net cash provided (used) by operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment - - Net cash provided (used) in investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from stock options exercise - - Proceeds from stock sales - Proceeds from advances from officer and stockholder Repayment of advances ) ) Net cash used by financing activities NET INCREASE (DECREASE) IN CASH ) CASH – Beginning of period CASH – End of period $ $ SUPPLEMENTAL CASH FLOW DISCLOSURES: Interest expense $ - $ - Income taxes $ - $ - NON-CASH FINANCING AND INVESTING TRANSACTIONS: Common stock issued for expenses Common stock issued for payment of debt See accompanying summary of accounting policies and notes to condensed financial statement 6 Table of Contents ENXNET, INC SUMMARY OF ACCOUNTING POLICIES The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and in accordance with the instructions to Form 10-Q and Items 303 and 310(b) of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the three months ended June 30, 2009, are not necessarily indicative of the results that may be expected for the year ended March 31, 2009. For further information, refer to the financial statements and footnotes thereto included in the EnXnet, Inc. or the "Company" audited financial statements for the year ended March 31, 2009 included in the Company Form 10-K. THE BUSINESS EnXnet, Inc. (the "Company") was formed under the laws of the State of Oklahoma on March 30, 1999 as Southern Wireless, Inc. It is a business and technology development enterprise engaged in the development, marketing, and licensing of emerging technologies and innovative business strategies and practices, focusing primarily on products, solutions, and services which support and enhance multimedia management. Products and Services ThinDisc The ThinDisc has many applications, a primary and high-volume use is stored value cards combining magnetic stripe and bar code data with optical media, in Compact Disc (CD), Digital Video Disc (DVD) format, or any other optical disc readable products. Including the optical disc readability allows issuers to promote their products with both audio and video messages while providing their customers with added value and convenience when using a stored value card. Stored value cards include, but are not limited to, debit, event tickets, gift, health services, incentive, loyalty, merchandise, payroll, prepaid phone, promotion, room key, or other monetary transaction cards. Stored value cards are one of the most dynamic and fastest growing products in the financial industry. Anyone who makes purchases with a merchant gift card, places phone calls with a prepaid telephone card, or buys goods or services with a prepaid debit card is using a stored value card. The Company has filed for a United States and an international patent covering the technology included in the Thin Disc. DVDplus The Company entered into a license on June 2, 2003 with DVDplus International, Inc. to manufacture and market DVDplus in the United States, Canada, and Mexico. DVDplus is a dual sided, hybrid optical disc media that uniquely combines two distinct content storage formats for distribution on a single disc, a DVD (digital versatile disc) on one side and a CD (compact disc) on the other. DVDplus allows content publishers to integrate their visual and audio assets into a single distribution. Utilizing the latest in manufacturing technology, the CD and DVD layers are bonded together to provide a multi-format hybrid disc, which is compatible to all CD, CD-ROM, DVD ROM formats, and is readable and capable of playback in conventional CD and DVD players and personal computers alike. DVDplus allows content publishers to integrate their visual and audio assets into a single distribution, such as releasing a DVD movie and its soundtrack together. 7 Table of Contents ENXNET, INC SUMMARY OF ACCOUNTING POLICIES Disc Security Tag Disc Security Tag, (DSTag), is an invention which utilizes proprietary Electronic Article Surveillance (EAS) tags embedded or adhered to a DVD or CD during the injection mold phase of the manufacturing process. Products, to which this process is applied, provide unique item identification for its customers and clients. With this product, manufacturers are given the opportunity to enhance the integrity of their product while providing added value to their customers (retailers) that are desperate to reduce or stop the enormous losses attributed to employee and retail theft. Additionally, it can give content developers, manufacturers, and distributors the ability to protect their investment by providing an efficient means to authenticate legitimate products over counterfeit products produced by unauthorized manufacturers. On May 23, 2003, the Company filed a patent for DSTag and on May 21, 2004, the Company filed an international patent for DSTag. EnXcase EnXcase combines two distinct features for the DVDplus (OneDisc) two-sided (DVD-CD) optical disc media market. The outer styling of the case has the unique feature of a semi-rounded top. The second feature is a theft deterrent ring found within the inner structure of the EnXcase. The Company developed this unique case primarily for use with the DVDplus (OneDisc) two-sided disc format. On October 10, 2003, the Company filed for a United States patent on EnXcase and was awarded the patent on June 19, 2006. ClearVideo License In March 2000, the Company acquired exclusive licensing rights, from Iterated Systems, Inc., to compile, use, copy and modify ClearVideo Source Code and to create and manufacture products and services. As part of this acquisition Ryan Corley acquired the rights for using the ClearVideo Source Code for video/audio streaming over the internet of TV type programming and content. Additionally, the license agreement provides that the Company may sublicense any products and services that it creates using the technology under the licensing agreement. The license was acquired for a $250,000 note payable and the issuance of 297,500 shares of common stock, valued at $2,975. On January 2, 2002, the company entered into an agreement with Ryan Corley, the President and majority stockholder of the Company, whereby the Company acquired his license agreement for video/audio streaming over the internet of TV type programming and content using the ClearVideo Source Code. The Company issued 1,000,000 shares of restricted common stock valued at $100,000 for the license. The licenses are being amortized over 10 years which is the estimated useful life of the patent covering the technology. ClearVideo Technology ClearVideo utilizes fractal digitization creating the smallest file possible while virtually duplicating the quality of the original. ClearVideo can reduce video file sizes by approximately 95-99% and virtually duplicates the quality of the original files. ClearVideo enhances how video with synchronized audio files are transmitted over both narrow and broadband lines. ClearVideo works equally well with NTSC, PAL, or SECAM (the three different TV formats used around the world) television as well as the Internet. It can be effectively used worldwide for the compression and transmission of video files for the broadcast industry. Medical D-Tect-OR We are partners with BAHF, LLC in a joint effort called Medical D-Tect-OR. Medical D-Tect-OR has developed a Retained Foreign Object Detection System that uses a hand held wand that is capable of detecting surgical instruments and surgical products such as gauze, laparoscopy sponges, and OR towels manufactured with d-Tect-OR’s ™ detection technology that may have been left in the body during a surgical procedure.Medical D-Tect-OR has filed for patent protection. 8 Table of Contents ENXNET, INC NOTES TO FINANCIAL STATEMENTS NOTE 1 - SUMMARY OF ACCOUNTING POLICIES Cash Equivalents For financial reporting purposes, the Company considers all highly liquid investments with an original maturity of three months or less when purchased to be a cash equivalent. Financial instruments, which potentially subject the Company to a concentration of credit risk, consist of cash and cash equivalents. Cash and cash equivalents consist of funds deposited with various high credit quality financial institutions. Equipment Equipment is recorded at cost. Depreciation and amortization are provided using the straight-line method over the useful lives of the respective assets, typically 3-10 years. Major additions and betterments are capitalized. Upon retirement or disposal, the cost and related accumulated depreciation or amortization is removed from the accounts and any gain or loss is reflected in operations. Depreciation expenses for the three months ended June 30, 2009 and 2008 was $1,567 and $1,565, respectively. Advertising Advertising costs are expensed as incurred. Licenses The costs associated with acquiring exclusive licensing rights to patented technology have been capitalized and are being charged to expense using the straight line method of amortization over ten years, the estimated remaining useful lives of the patents. In accordance with the provisions of Statement of Financial Accounting Standards ("SFAS") No. 142, "Goodwill and Other Intangible Assets", management of the Company reviews the carrying value of its intangible assets on a regular basis. Estimated undiscounted future cash flows from the intangible assets are compared with the current carrying value. Reductions to the carrying value are recorded to the extent the net book value of the property exceeds the estimate of future discounted cash flows. RevenueRecognition Revenue is generally recognized and earned when all of the following criteria are satisfied: a) persuasive evidence of sales arrangements exists; b) delivery has occurred; c) the sales price is fixed or determinable, and d) collectability is reasonably assured. Persuasive evidence of an arrangement is demonstrated via a purchase order from our customers. Delivery occurs when title and all risks of ownership are transferred to the purchaser which generally occurs when the products are shipped to the customer. No right of return exists on sales of products except for defective or damaged products.
